Sullivan, J.
When this case was formerly before us (Goos v. Goos, 57 Nebr., 294) we reversed a decree in favor of the plaintiff, Anna Goos, and remanded the cause to the district court for further proceedings. Another trial resulted in a decision dismissing the petition and enforcing the brewing company’s mortgage as a second lien upon the land. Counsel have, in their briefs, discussed two points, which will be now considered.
The official term of Judge Ramsey, before whom the cause was tried, having expired before the plaintiff moved for a new trial, the motion was presented to Judge Jessen, who refused to allow it. It is contended 'that the ruling was necessarily erroneous, but we think otherwise. The district court had authority to act judicially on the motion — to sustain or deny it, as the justice of the case might require. The precise question has been twice adjudicated, and we think correctly, by this court. State v. Gaslin, 32 Nebr., 291; Lauder v. State, 50 Nebr., 140.
*784The findings of fact were not unwarranted. Tixe preponderance of tlie evidence upon the vital issues was in-favor of the defendants; of that there can be no doubt, and hence the court, under the law as laid down in the former decision, was manifestly right in the conclusion at which it arrived.
The judgment is
Affirmed.